                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
                                                    )     Case No. 2:14CR00014-002
                                                    )
v.                                                  )     OPINION AND ORDER
                                                    )
JASON CHRISTOPHER JOHNSON,                          )     By: James P. Jones
                                                    )     United States District Judge
                   Defendant.                       )

      Mary Kathleen Carnell, Special Assistant United States Attorney, Abingdon,
Virginia, for United States; Nancy C. Dickenson, Assistant Federal Public
Defender, Abingdon, Virginia, for Defendant.

      The question in this supervised release revocation matter is the proper

violation grade to be attributed under the U.S. Sentencing Guidelines Manual

(“USSG”) for the defendant’s failure to appear when summonsed to an earlier

hearing. I find that a Grade B violation is appropriate.1

                                               I.

      The defendant, Jason Christopher Johnson, was sentenced by this court on

April 8, 2015, after pleading guilty to conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 1349 (Count One); theft of personal property within the

territorial jurisdiction of the United States, in violation of 18 U.S.C. § 661 (Count

Two); and aggravated identity theft, in violation of 18 U.S.C. § 1028A (Count

      1
          My references herein to the USSG are all to the 2018 edition.
Four). Johnson and his accomplice had broken into the vacant car of a tourist in a

National Park and stolen her purse with her credit cards and checkbook. The

thieves later used the credit cards and passed forged checks at various retail stores

in the area.   Johnson was sentenced to a total term of 27 months imprisonment,

which included a statutory mandatory minimum term of two years for the

aggravated identity theft charge. The total sentence was below the sentencing

guideline range as a variance to which the Government did not object. Statement

of Reasons 3, ECF No. 112.

        Johnson served his sentence and began a term of three years supervised

release. He repeatedly violated the conditions of his supervision and was revoked

twice and sentenced to additional prison terms. He was released from his latest

revocation sentence on December 3, 2018, and began another term of three years

of supervision. Unfortunately, he was shortly charged with violating his conditions

of supervision by multiple instances of illegal drug use, and a summons was issued

and served on him for his appearance at a third revocation hearing to be held on

May 8, 2019. At the scheduled hearing time on that day, Johnson did not appear.

The court minutes note that Johnson was “present on the property earlier but

cannot be reached by counsel or probation for the hearing.” Min. Entry, May 8,

2019, ECF No. 219. An arrest warrant was issued for the defendant for “Failure to

Appear.” Arrest Warrant, May 8, 2019, ECF No. 220.


                                         -2-
      Johnson was tracked down by the Marshals Service and arrested on May 20,

2019. The probation officer thereafter submitted an amended Supervised Release

Violation Report, adding the additional violation of the mandatory condition that

Johnson not commit another crime, based upon his failure to appear at the May 8

hearing. The probation officer scored the violation as a Grade B violation. Under

USSG § 7B1.1(a)(2), a Grade B violation is defined as “conduct constituting any

other federal, state, or local offenses punishable by a term of imprisonment

exceeding one year.”      The probation officer reasoned that failure to appear

constituted a federal offense punishable by more than one year’s imprisonment

under the terms of the Bail Reform Act, 18 U.S.C. § 3146(b)(A)(iii), thus

justifying a Grade B violation.2

                                            II.

      The problem with the suggested rational for a Grade B violation is that “[A]

defendant who has merely been served with a summons, but who has not yet

appeared in court pursuant to that summons, has not been ‘released under’ [§

3146].” United States v. Wroblewski, 816 F.3d 1021, 1024 (8th Cir. 2016). Thus,




      2
           All of Johnson’s other violations are properly scored as Grade C violations,
since at most they constituted crimes punishable by less than one year’s imprisonment.
USSG § 7B1.1(a)(3). Where there is more than one violation of supervision, as here, the
violation grade is determined by the violation having the most serious grade. USSG §
7B1.1(b). Johnson has admitted all of the violations, including his failure to appear.
                                          -3-
Johnson did not violate the Bail Reform Act and could not be subject to the

penalties of 18 U.S.C. § 3146 for his failure to appear. Id.

       I find that the correct classification of Johnson’s conduct in failing to appear

in obedience to the summons is criminal contempt. An individual is in criminal

contempt if he commits “Disobedience or resistance to [the court’s] lawful writ,

process, order, rule, decree, or command.” 18 U.S.C. § 401(3). The defendant

must have “willfully . . . with a wrongful state of mind, violated a decree which

was definite, clear, specific, and left no doubt or uncertainty in the minds of those

to whom it was addressed.” Richmond Black Police Officers Ass’n v. City of

Richmond, 548 F.2d 123, 129 (4th Cir. 1977). Criminal intent is an essential

element of the offense. United States v. Marx, 553 F.2d 874, 876 (4th Cir. 1977).

A defendant must willfully violate a decree that is “clear and [leaves] no

uncertainty in the minds of those that hear[] it.” United States v. Westbrooks, 780

F.3d 593, 595 (4th Cir. 2015).

        There is no question but that Johnson committed criminal contempt: He

was served with a summons clearly ordering him to appear in court; came to the

courthouse for that appearance; and then deciding that he did not want to obey the

court’s order, fled.

      The crime of criminal contempt has no statutory maximum and can be

treated as either a felony or as misdemeanor. Cheff v. Schnackenberg, 384 U.S.


                                         -4-
373, 380 (1966) (defining the crime of contempt as an offense sui generis, neither a

felony nor a misdemeanor). The length of a sentence for contempt thus rests in the

sound discretion of the court. United States v. Kissi, 543 F. App’x 293, 296 (4th

Cir. 2013) (unpublished) (upholding treating supervised release violation based on

contempt as a felony rather than misdemeanor in determining violation grade).

While criminal contempt could be treated as a Grade A violation under USSG §

7B1.1(a)(1) (conduct constituting, among other things, an offense punishable by a

term of imprisonment exceeding 20 years), I find that the severity of the violation

grade must take into account the facts of the contempt, in light of the wide

diversity of conduct covered by that crime. See United States v. Broussard, 611

F.3d 1069, 1072 (9th Cir. 2010) (holding that the severity of the classification of

contempt under 18 U.S.C. § 3559(a) must turn on the most analogous underlying

offense).

                                              III.

       By his willfully failing to appear at the hearing, I find that the most

analogous offense to criminal contempt for Johnson’s conduct is that relied upon

by the probation officer, 18 U.S.C. § 3146(b)(A)(iii).       Under the sentencing

guidelines, this makes Johnson’s contempt a Grade B violation.            USSG §

7B1.1(a)(2). Johnson’s criminal history category is VI; by committing a Grade B




                                        -5-
violation, his Chapter Seven guideline range is 21 to 27 months imprisonment.

USSG § 7B1.4.

     It is so ORDERED.


                                           ENTER: July 23, 2019

                                           /s/ James P. Jones
                                           United States District Judge




                                     -6-
